Citation Nr: 1707632	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  15-38 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for postoperative residuals of a gastrointestinal stromal tumor, claimed as due to VA treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from October 1964 to December 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied compensation under the provisions of 38 U.S.C.A. § 1151 for postoperative residuals of a gastrointestinal stromal tumor (listed as a gastrointestinal stromal tumor, status post bowel resection, claimed as a stomach condition and cancer), claimed as due to VA treatment.  

In November 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In January 2017, the Board requested an independent medical expert (IME) opinion, and the IME opinion was obtained in March 2017.  As the IME opinion is fully favorable to the Veteran, it is not necessary to provide an opportunity for the Veteran and his representative to respond to the IME opinion and the Board will decide the matter accordingly.  

The issue has been recharacterized to comport with the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).







FINDING OF FACT

The Veteran's postoperative residuals of a gastrointestinal stromal tumor were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of U.S.C.A. § 1151 for postoperative residuals of a gastrointestinal stromal tumor, claimed as due to VA treatment, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.358 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a Veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2014).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2014).  

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the Veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2016).  

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the Veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2016).  

Under the provisions of 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2011).  

The Veteran essentially contends that he has additional disability from his gastrointestinal stromal tumor as a result of VA treatment.  The Veteran specifically maintains that when he was initially treated in September 2010, a VA facility failed to identify and diagnose his gastrointestinal stromal tumor.  He reports that while hospitalized at a VA facility in September 2010 for bleeding from the rectum, he was provided with blood transfusions and underwent an esophagogastroduodenoscopy, but that his tumor was not diagnosed.  He indicates that his bleeding never stopped and that he was subsequently diagnosed with a gastrointestinal stromal tumor at a private hospital and underwent surgery.  The Veteran essentially asserts that the delay in the diagnosis and surgery for his gastrointestinal stromal tumor caused additional disability and an adverse outcome.  

The Veteran served on active duty in the Army from October 1964 to December 1964.  

The Board determined that the private and VA medical opinions of record were insufficient to decide the Veteran's claim on the merits and sought an opinion from an IME specialist as to the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for postoperative residuals of a gastrointestinal stromal tumor, claimed as due to VA treatment, in January 2017.  

A March 2017 IME opinion was provided by an oncologist.  The physician reported that the Veteran was likely harboring a gastrointestinal stromal tumor as early as September 20, 2010, at which time he presented for an initial evaluation.  The physician stated that such determination was made given that the Veteran had been found to have bloody stools on that day, and that within a few months, he was discovered to have a 13 cm malignant gastrointestinal stromal tumor in the right lower abdomen.  The physician stated that in order to determine whether or not the VA failed to diagnose the malignancy in a timely manner, it was instructive to summarize the clinical decisions that were made with the information that was available at the time.  

The physician reported that there was a critical observation in his review of the health records that deserved emphasis.  The physician noted that the Veteran did not only present with dark, tarry stools, which were appropriately evaluated with an endoscopic evaluation of the upper digestive track with an esophagoduodenoscopy (EGD) on September 21, 2010.  The physician stated that there was also a Physician Emergency Department note dated on September 20, 2010, which documented a physical examination finding of watery, bloody liquid outside the rectum, a dark, red stool in the vault, and positive occult blood, with no masses felt on examination, and no external hemorrhoids, non-tender on examination.  The physician stated that such later finding of hematochezia, combined with a precipitous drop in hemoglobin to 7.3 g/dl, indicated that there was an urgent need for additional evaluations.  The physician related that the additional evaluations would typically include either a colonoscopy or a computed tomography (CT) scan of the abdomen and pelvis in addition to the EGD.  

The physician reported that it was understandable that a colonoscopy was not performed since both a Physician Emergency Department note and a History and Physical note from September 20, 2010, confirmed that the Veteran had undergone an unremarkable colonoscopy within the preceding two to three years.  The physician maintained that, however, it was unclear why a CT scan of the abdomen and pelvis was not ordered between September 2010 and January 2011, especially since the acute anemia had been severe enough for admission to the Medical Intensive Care Unit.  The physician commented that, therefore, it was his opinion that the VA failed to diagnose the gastrointestinal stromal tumor, given a CT of the abdomen and pelvis would have likely identified the gastrointestinal stromal tumor as early as September 2010.  It was noted that severe gastrointestinal bleeding was never a normal event, nor could it be dismissed with an unremarkable EGD.  

The physician maintained that given the four-month delay in diagnosing the gastrointestinal stromal tumor, he believed that it was more likely than not that the Veteran suffered additional disability as a result of the VA's care between September 2010 to January 2011.  The physician stated such led to the development of abdominal pain, a more difficult surgery, and potentially decreased the probability of treatment controlling the gastrointestinal stromal tumor.  

The physician further commented that it was his opinion that the omission of the CT scan of the abdomen and pelvis upon the Veteran's initial presentation on September 20, 2010, reflected either an error in judgment, negligence, or both.  The physician stated that he found only one documented digital rectal examination in the available records, which revealed the above finding of blood stools.  The physician reported that if other practitioners were more aware about such finding during the Veteran's admission in September 2010, or had repeated the examination, they too would have recognized that an EGD was insufficient to properly workup a patient with severe anemia with bloody stools.  

The physician maintained that given the finding of multiple positive surgical margins, and the understanding that tumor control probabilities went down as tumors grew, it was reasonable to opine that the Veteran's cancer care would likely be more complicated with a need for more treatments than if it had been detected earlier and entirely removed.  It was noted that whether or not such delay affected his length of survival, unfortunately, was much more difficult to opine on without radiographic evidence to know how large the tumor was in September 2010.  

The Board observes that the IME physician specifically stated that it was his opinion that the VA failed to diagnose the gastrointestinal stromal tumor, given a CT of the abdomen and pelvis would have likely identified the gastrointestinal stromal tumor as early as September 2010.  Additionally, the physician indicated that given the four-month delay in diagnosing the gastrointestinal stromal tumor, it was more likely than not that the Veteran suffered additional disability as a result of the VA's care between September 2010 to January 2011.  The Board further notes that the physician specifically found that the omission of the CT scan of the abdomen and pelvis upon the Veteran's initial presentation on September 20, 2010, reflected either an error in judgment, negligence, or both.  

Therefore, based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the competent medical evidence supports the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for postoperative residuals of a gastrointestinal stromal tumor, claimed as due to VA treatment, have been met.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  









ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for postoperative residuals of a gastrointestinal stromal tumor, claimed as due to VA treatment, is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


